significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec in re dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the company has a july to june fiscal_year reductions or unchanged physician payments from medicare and medicaid and the inability to obtain meaningful rate increases from it’s major insurance_company payors and the economic difficulties of the last few years have created a difficult economic environment in response to the aforementioned financial difficulties the company has reduced operating costs by completing several physician office consolidations the company’s largest third party payer implemented meaningful increases to its physician fee schedule the economic conditions are improving and are expected to continue to improve over the next few months and years the company also anticipates increased payments from medicare and medicaid as of date the value of the assets of the plan was equal to of the plan's current_liability because the prospects for recovery are uncertain and the plan is under-funded we are granting this waiver subject_to the condition that the contributions required to satisfy the minimum_funding_standard for the plan years ending date and date shall be timely made within the meaning of sec_412 of the code without a waiver being granted for such years if this condition is not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date please note that nothing in this letter precludes a request for a modification of these conditions please also note that should such a request be made a new user_fee will be required and the facts and circumstances at the time of such request as well as the facts and circumstances at the time of the initial request will be examined your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with the power_of_attorney form on file a copy of this letter is being sent to the manager employee_plans classification in be furnished to the enrolled_actuary tor the plan a copy of this letter should if you have any questions on this ruling letter please contact sincerely norman greenberg manager employee_plans actuarial group
